                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                             NO. 5:20-CR-00214-D


UNITED STATES OF AMERICA

              v.

OSCAR EMMANUEL
ROLDAN-SANTIAGO,


                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on August 20, 2020, and the defendant's guilty plea to offenses in violation

of 18 U.S.C. §§ 922(g)(5)(A) and 924 and 8 U.S.C. § 1326(a), the Court finds that the

following property is hereby forfeitable pursuant to 18 U.S.C. § 924(d), to wit:

      (a)     A Smith and Wesson 45 caliber pistol, bearing serial number HYR8718,
              and any and all ammunition.

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3).

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.      That based upon the Memorandum of Plea Agreement, all of the

Defendant's interest in the identified personal property listed herein are herewith

forfeited to the United States for disposition according to law, including destruction.




                                           1



           Case 5:20-cr-00214-D Document 41 Filed 12/01/20 Page 1 of 2
      2.      That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

final as to the defendant upon entry.

      SO ORDERED, this _I_ day of       .D<?c.QN.~    ,   2020.




                                        J   ES C. DEVER III
                                        United States District Judge




                                          2



           Case 5:20-cr-00214-D Document 41 Filed 12/01/20 Page 2 of 2
